Missionary Oblates of Mary s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 22, 2014

                                    No. 04-13-00275-CV

                                    Joseph MAYZONE,
                                         Appellant

                                              v.

MISSIONARY OBLATES OF MARY IMMACULATE OF TX. and Father Thomas Ovalle,
                            Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-19412
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
       The Appellee’s Motion for Leave to File Sur-Reply is GRANTED.

It is so ORDERED on this 22nd day of January, 2014.

                                                         PER CURIAM

ATTESTED TO:______________________________
              Keith E. Hottle
              Clerk of Court